Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The following is Examiner’s response to interview 11 March 2021 stemming from Pre-Appeal Brief request 30 November 2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Eric Garcia on 11th of March 2021.

Claims submitted 15th March 2021:


The application has been amended as follows:

Examiner’s Amendment

CLAIMS

(Currently Amended) A system for managing workflow of an insurance agent via an agent- assisted graphical user interface to activate a pre-paid insurance card purchased by a customer while the agent obtains information from the customer over the phone, comprising:
an insurance activation server, which contains an activation database, is configured to display the agent-assisted graphical user interface operable by the insurance agent to assist the customer to activate the pre-paid insurance card purchased from a retailer, the agent-assisted graphical user interface simultaneously displaying a main panel and a side panel, where the main panel provides real-time instruction to the insurance agent regarding communication with the customer, the agent-assisted graphical user interface being configured to:
display, in the side panel of the agent-assisted graphical user interface, identification information of the insurance agent;
display, in the main panel of the agent-assisted graphical user interface, a first entry for the insurance agent to enter information of the pre-paid insurance card to perform a card lookup task, including determining whether the customer’s state is supported;
receive, in the first entry, information of the pre-paid insurance card; update the side panel to display card details to the insurance agent after the
card lookup task is performed;
display a first message, in the main panel of the agent-assisted graphical user interface, instructing the agent to inform that the customer’s state is not supported, when the customer’s state is not supported;
display a first clickable link in the first message, wherein the first clickable link upon click by the insurance agent unlocks funds of the pre-paid insurance card for the customer to use the pre-paid insurance card elsewhere,

wherein once the first clickable link is clicked, the insurance activation server changes a status of the pre-paid insurance card so that the pre-paid insurance card is redeemable for at least one of a debit card, cash, a gift card, and store credit of a fixed dollar value less than or equal to its purchase price;
receive a click of the first clickable link when the customer’s state is not supported;
display, in the main panel of the agent-assisted graphical user interface, a helpful hint to the insurance agent indicating availability of a state that provides the insurance policy;
display, in the main panel of the agent-assisted graphical user interface, a second entry for the insurance agent to enter the customer’s insurance coverage amount;
receive, in the second entry, the customer’s insurance coverage amount; display, in the main panel of the agent-assisted graphical user interface, a
second message instructing the agent to inform the customer to reduce the insurance coverage amount, when the entered insurance coverage amount exceeds a threshold;

display, in the main panel of the agent-assisted graphical user interface, a selective set of questions to be responded by the customer;
receive responses to the selective set of questions;
display, in the main panel of the agent-assisted graphical user interface, one or more insurance plans suitable for the customer based on the customer’s responses;
display, in the main panel of the agent-assisted graphical user interface, an instruction to the agent to ask the customer if the customer is interested in an up- sell opportunity;
activate an insurance plan selected by the customer;

display, in the main panel of the agent-assisted graphical user interface, a product summary of the insurance plan; and
update the side panel of the agent-assisted graphical user interface, to display a save button and an unlock card fund button, wherein the unlock card fund button upon click unlocks funds of the pre-paid insurance card for the customer to use the pre-paid insurance card elsewhere.

(Previously presented) The system of claim 1, wherein the activation database is accessible by way of at least one of a telephone, an internet connection and an in-store electronic quote.

(Previously presented) The system of claim 1, wherein the retailer provides a purchase device   which is a point of sale terminal.

4-6. (Canceled).


(Currently Amended) A method for managing workflow of an insurance agent via an agent- assisted graphical user interface to active a pre-paid insurance card purchased by a customer while the agent obtains information from the customer over the phone, comprising:
displaying, by an insurance activation server, the agent-assisted graphical user interface operable by the insurance agent to assist the customer to activate the pre-paid insurance card purchased from a retailer, the agent-assisted graphical user interface simultaneously displaying a main panel and a side panel, where the main panel provides real-time instruction to the insurance agent regarding communication with the customer;
determining if the customer qualifies for an insurance policy by:
displaying, in the side panel of the agent-assisted graphical user interface, identification information of the insurance agent;
displaying, in the main panel of the agent-assisted graphical user interface, a first entry for the insurance agent to enter information of the pre-paid insurance

card to perform a card lookup task, including determining whether the customer’s state is supported;
receiving, in the first entry, information of the pre-paid insurance card; updating the side panel to display card details to the insurance agent after
the card lookup task is performed;
displaying, in the main panel of the agent-assisted graphical user interface, a first message instructing the agent to inform that the customer’s state is not supported, when the customer’s state is not supported;
displaying a first clickable link in the first message, wherein the first clickable link upon click by the insurance agent unlocks funds of the pre-paid insurance card for the customer to use the pre-paid insurance card elsewhere;
receiving a click of the first clickable link when the customer’s state is not supported;
displaying, in the main panel of the agent-assisted graphical user interface, a helpful hint to the insurance agent indicating availability of a state that provides the insurance policy;
displaying, in the main panel of the agent-assisted graphical user interface, a second entry for the insurance agent to enter the customer’s insurance coverage amount;
receiving, in the second entry, the customer’s insurance coverage amount; displaying, in the main panel of the agent-assisted graphical user interface,
a second message instructing the agent to inform the customer to reduce the insurance coverage amount, when the entered insurance coverage amount exceeds a threshold;

displaying, in the main panel of the agent-assisted graphical user interface, a selective set of questions to be responded by the customer;
receiving responses to the selective set of questions;

displaying, in the main panel of the agent-assisted graphical user interface, one or more insurance plans suitable for the customer based on the customer’s responses;
displaying, in the main panel of the agent-assisted graphical user interface, a page instructing the agent to ask the customer if the customer is interested in an up-sell opportunity;
activating an insurance plan selected by the customer; and
displaying, in the main panel of the agent-assisted graphical user interface, a product summary page of the insurance plan; and
updating the side panel of the agent-assisted graphical user interface, to display a save button and an unlock card fund button, wherein the unlock card fund button upon click unlocks funds of the pre-paid insurance card for the customer to use the pre-paid insurance card elsewhere;
unlocking funds of the pre-paid insurance card when the customer does not qualify for the insurance policy by converting a status of the pre-paid insurance card so that it is redeemable for at least one of a debit card, cash, a gift card, and store credit of a fixed dollar value less than or equal to its purchase price.

(Previously presented) The method of claim 7, further comprising using the customer’s personal information to determine whether to issue an insurance policy.

(Cancelled).


(Previously presented) The method of claim 7, further comprising communicating with a database to activate a threshold level of insurance coverage upon purchase of the pre-paid insurance card.

(Original) The method of claim 7, further comprising converting the insurance policy, which is not issued, to a second insurance policy, which is capable of activation.



(Previously presented) The method of claim 7, further comprising renewing the insurance policy by presenting a second activation code.

13-16. (Cancelled).


17. (Previously presented) The system according to claim 1, wherein the pre-paid insurance card is capable of use as a prepaid debit card.

18-21 (Canceled).

22. (Previously presented) The system according to claim 1, wherein the insurance policy is at least one of a life insurance policy, an automotive insurance policy, a health insurance policy, a renter’s insurance policy, homeowner’s insurance policy, a flood insurance policy, an identity theft insurance policy, a dental insurance policy, and a vision insurance policy.


Status of Claims
The 35 USC § 103 rejection on 17th July 2020 is withdrawn. 
 
Allowable Subject Matter
Claims 1-3, 7-8, 10-12, 17 and 22 are allowed. 
As allowable subject matter has been indicated, applicant's reply must either 
comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.11 l(b) and MPEP § 707.07(a). 


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the examiner finds that the prior art does not disclose a display, in the side panel of the agent-assisted graphical user interface, identification information of the insurance agent; display, in the main panel of the agent-assisted graphical user interface, a first entry for the insurance agent to enter information of the prepaid insurance card to perform a card lookup task, including determining whether the customer’s state is supported; update the side panel to display card details to the insurance agent after the card lookup task is performed; display a first message, in the main panel of the agent-assisted graphical user interface, instructing the agent to inform the customer that the customer’s state is not supported, when the customer’s state is not supported; display a first clickable link in the first message, wherein the first clickable link upon click by the insurance agent unlocks funds of the pre-paid insurance card for the customer to use the pre-paid insurance card elsewhere, wherein once the first clickable link is clicked, the insurance activation server changes a status of the pre-paid insurance card so that the pre-paid insurance card is redeemable for at least one of a debit card, cash, a gift card, and store credit of a fixed dollar value less than or equal to its purchase price; display, in the main panel of the agent-assisted graphical user interface, a helpful hint to the insurance agent indicating availability of a state that provides the insurance policy; display, in the main panel of the agent-assisted graphical user interface, a second entry for the insurance agent to enter the customer’s insurance coverage amount; display, in the main panel of the agent-assisted graphical user interface, a second message instructing the agent to inform the customer to reduce the insurance coverage amount, when the entered insurance coverage amount exceeds a threshold.

With respect to Applicant’s independent claim 1, the most relevant reference made of record are Czaja et al. (US PGP 2013/0290034 A1 - herein referred to as Czaja) in view of Ball (US 8,930,228 B1 - herein referred to as Ball).

Czaja teaches a system and method for providing commoditized insurance products to at least one consumer is disclosed. The system includes a commoditized insurance product including an activation code and an insurance company that underwrites the commoditized insurance product and provides the commoditized insurance product to a retail outlet. Based on consumer purchase of the commoditized product at the retail outlet and initiation of an activation process, the insurance company receives an activation code associated with the commoditized insurance product and provides verification queries to the consumer, and based on positive responses to the queries activates the policy providing the selected insurance coverage for the consumer.

Ball teaches a systems and methods for performing insurance related activities are provided. Software can be implemented to provide an application that includes an interactive interface for use by insurance professionals in managing clients, marketing insurance, and storing information. The application can include multiple layers directed to particular stages of the insurance-client relationship. Aggregation services can also be incorporated into the application. Interactive insurance-and-client specific display pages can be incorporated to aid in understanding a client's current insurance information and to generate presentations. "Value" calculators may be implemented to illustrate a comparison of a client's current level of protection to a client's current financial state. Interactive tools for evaluating a customer's financial condition during retirement and how life insurance affects a customer's financial condition are also provided.
Overall, Czaja fails to teach or suggest a display, in the side panel of the agent-assisted graphical user interface, identification information of the insurance agent; display, in the main panel of the agent-assisted graphical user interface, a first entry for the insurance agent to enter information of the prepaid insurance card to perform a card lookup task, including determining whether the customer’s state is supported; update the side panel to display card details to the insurance agent after the card lookup task is performed; display a first message, in the main panel of the agent-assisted graphical user interface, instructing the agent to inform the customer that the customer’s state is not supported, when the customer’s state is not supported; display a first clickable link in the first message, wherein the first clickable link upon click by the insurance agent unlocks funds of the pre-paid insurance card for the customer to use the pre-paid insurance card elsewhere, wherein once the first clickable link is clicked, the insurance activation server changes a status of the pre-paid insurance card so that the pre-paid insurance card is redeemable for at least one of a debit card, cash, a gift card, and store credit of a fixed dollar value less than or equal to its purchase price; display, in the main panel of the agent-assisted graphical user interface, a helpful hint to the insurance agent indicating availability of a state that provides the insurance policy; display, in the main panel of the agent-assisted graphical user interface, a second entry for the insurance agent to enter the customer’s insurance coverage amount; display, in the main panel of the agent-assisted graphical user interface, a second message instructing the agent to inform the customer to reduce the insurance coverage amount, when the entered insurance coverage amount exceeds a threshold.

	In sum, Claims 1-3, 7-8, 10-12, 17 and 22 are deemed allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael D. Cranford whose telephone number is 571-270-3106.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Bennett Sigmond can be reached at 303-297-4411.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/ Michael Cranford / Examiner / Art Unit 3694 /
March 24, 2021

/KITO R ROBINSON/Primary Examiner, Art Unit 3619